[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                       No. 10-13661                      JULY 25, 2011
                                 ________________________                 JOHN LEY
                                                                            CLERK
                            D.C. Docket No. 4:08-cr-10078-JEM-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                     Plaintiff - Appellee,

                                           versus

JUERGEN HEINZ WILLIAMS,
a.k.a. Jurgen H. Williams,
a.k.a. Juergen Heinz Werthmann,
a.k.a. Eric Williams,
a.k.a. Eric Scott Wallace,

lllllllllllllllllllll                                                 Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                        (July 25, 2011)

Before BARKETT, WILSON and ARNOLD,* Circuit Judges.

         *
          Honorable Morris S. Arnold, United States Senior Circuit Judge for the Eighth Circuit,
sitting by designation.
PER CURIAM:

      Juergen Heinz Williams appeals his convictions and sentences for drug

offenses involving smuggling marijuana and hashish oil into the United States.

Specifically, Williams was charged with conspiring to import marijuana and

hashish oil, importing marijuana, conspiring to possess with intent to

distribute marijuana and hashish oil, and possessing with intent to distribute

marijuana, in violation of 21 U.S.C. §§ 952(a), 963, 960(b), 841 and/or 846. The

Superceding Indictment also contained allegations involving criminal forfeiture

under § 853. On January 13, 2010, following trial, a jury convicted Williams on

all counts. On July 26, 2010, the district court sentenced Williams to concurrent

terms of life imprisonment on the conspiracy charges, as well as forty years’

imprisonment for importing and possessing with intent to distribute. It also

imposed five years’ supervised release to follow imprisonment and ordered

Williams to pay a $400 assessment.

      On appeal, Williams argues that the district court erred by: (1) admitting

post-arrest statements that Williams says were taken in violation of his Fifth

Amendment right to counsel; (2) denying his motion for a competency hearing

before sentencing; and (3) refusing to give his requested jury instruction on his

innocent-intent theory of defense.

                                          2
      For the admission of post-arrest statements, we review the district court’s

factual determinations for clear error and legal conclusions de novo. See United

States v. Bernal-Benitez, 594 F.3d 1303, 1318 (11th Cir.), cert. denied, 130 S. Ct.

2123 (2010). We review a district court’s denial of a motion for a competency

hearing under 18 U.S.C. § 4241 for an abuse of discretion. United States v.

Nickels, 324 F.3d 1250, 1251 (11th Cir. 2003) (per curiam). And finally, we

review a district court’s refusal to submit a defendant’s requested jury instruction

for an abuse of discretion. United States v. Morris, 20 F.3d 1111, 1114 (11th Cir.

1994). In determining whether the district court abused its discretion by refusing

to give a requested jury instruction, we consider three factors: “(1) whether the

requested instruction is a substantially correct statement of the law; (2) whether

the jury charge given addressed the requested instruction; and (3) whether the

failure to give the requested instruction seriously impaired the defendant’s ability

to present an effective defense.” United States v. Chirinos, 112 F.3d 1089, 1101

(11th Cir. 1997).

      We have stated that “[e]ven an ambiguous or equivocal invocation of the

right-to-counsel triggers the prophylactic rule, and further questioning is limited to

clarification of the equivocal request.” Delap v. Dugger, 890 F.2d 285, 293 (11th

Cir. 1989). Here, Williams’s request to call his attorney to tell him “he was going

                                          3
to cooperate with the Government” constituted “some statement that can

reasonably be construed to be an expression of a desire for the assistance of an

attorney.” Davis v. United States, 512 U.S. 452, 459 (1994) (internal quotation

marks omitted). This “relatively rigid requirement . . . has the virtue of informing

police and prosecutors with specificity as to what they may do in conducting

custodial interrogation, and of informing courts under what circumstances

statements obtained during such interrogation are not admissible.” Arizona v.

Roberson, 486 U.S. 675, 681 (1988) (internal quotation marks omitted). Williams

named a specific attorney; further, he made this request after being read his

Miranda rights but before signing the Miranda waiver. Because the law requires

an officer to “scrupulously honor” a defendant’s request to speak with his

attorney, James v. Arizona, 469 U.S. 990, 992 (1984), we deem Williams’s post-

arrest statements and waiver to be “the product of the inherently compelling

pressures [of a custodial interrogation] and not the purely voluntary choice of the

suspect.” Roberson, 486 U.S. at 681 (internal quotation omitted). Thus, the

district court erred by admitting the post-arrest statements. Because we remand

this case on other grounds, we need not decide whether the district court’s error in

admitting the post-arrest statements was harmless beyond a reasonable doubt. See

United States v. Rhind, 289 F.3d 690, 694 (11th Cir. 2002) (concluding that any

                                          4
error was harmless beyond a reasonable doubt when “the other evidence of guilt

was so overwhelming that the defendant[] suffered no prejudice from the admitted

evidence”).

      We need not address Williams’s claim regarding a competency hearing

because we are reversing his conviction and sentence; it will be “open to

[Williams] to raise the question of his competence to stand trial at [a retrial] and to

request a special hearing thereon.” Pate v. Robinson, 383 U.S. 375, 387 (1966).

      However, the failure to give the requested instruction on Williams’s theory

of defense constitutes harmful, reversible error. We find that the proposed

instruction presented a valid defense and that there was some evidence, including

Williams’s testimony at trial, relevant to that defense. In United States v. Ruiz, 59

F.3d 1151 (11th Cir. 1995), we stated that the same pattern instruction submitted

to the jury was inadequate because it “did not focus on the contention that criminal

intent was negated by the defendant’s honest but mistaken belief that the

government, acting through [Ruiz’s co-defendant], had authorized the drug

transaction,” and it thus “failed to recognize that a series of unlawful acts may be

intentionally, willfully, purposefully, and voluntarily committed without criminal

intent.” Id. at 1154–55 (emphasis omitted). Thus, we concluded that “[t]he failure




                                           5
to give the requested instruction seriously impaired the defense because Ruiz’

beliefs were critical to her entire theory.” Id. at 1155.

      Williams’s requested instruction and the one that the district court actually

submitted here were nearly identical to Ruiz’s requested instruction and the one

actually submitted to the jury in Ruiz. See id. at 1153 n.8. Further, we have

recognized innocent intent as a generally legitimate defense strategy to negate the

mens rea for a crime. See United States v. Baptista-Rodriguez, 17 F.3d 1354,

1364–65 (11th Cir. 1994). As did Ruiz, Williams testified that he was duped into

cooperating with the government. Thus, the district court erred by failing to

submit Williams’s requested innocent-intent instruction to the jury, which was

critical to his defense.

      Accordingly, we reverse Williams’s convictions and sentences and remand

his case for a new trial. On remand, the district court should not permit the

government to introduce Williams’s post-arrest statements.

      REVERSED AND REMANDED.




                                           6